Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/202has been  received and considered by the examiner.

Response to Amendment
This notice of allowance is responsive to the amendment dated 02/22/2022. Claims 1-2, 6-9 and 11-15 are allowed. Claims 3-5 and 10 are cancelled. The examiner acknowledges the amendments of claims 1. The previous 103 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 1-2, 6-9 and 11-15 are allowed
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to a cleaner holder, specifically wherein a cleaner guide located on the second body and configured to support the dust container, a battery accommodation space configured to hold a battery detached from the cleaner; a fixing member located on the second body and configured to attach to a dust container of the cleaner to secure the cleaner, and a 
 The teaching of Kosaka (JP 2014124443) discloses a cleaner holder having a first body comprising a charging port (element 212), a second body configured to support a cleaner (element 100), a locking part (element 210) located on the first body and configured to attach to a battery housing (element 140/152). Furthermore, Kosaka discloses a cleaner guide on portions of the first body, thus having a different configuration and not configured to support the dust container. However, the cleaner holder does not include a fixing member located on the second body and configured to attach to a dust container of the cleaner to secure the cleaner and a top surface of the battery accommodated in the battery accommodation space is positioned lower than the cleaner guide and the fixing member.
The teaching of Dyson (US Patent No. 9,155,431) discloses a cleaner holder (Figures 8-14 element 230) comprising a first body (element 370), a second body (element 350), a fixing member (element 360) located on the second body and configured to attach to a dust container of the cleaner to secure the cleaner (see col. 8, ll. 22-33). However, the cleaner holder does not include a battery accommodation space configured to hold a battery detached from the cleaner and a top surface of the battery accommodated in the battery accommodation space is positioned lower than the cleaner guide and the fixing member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/10/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723